COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER GRANTING TEMPORARY RELIEF

Appellate case name:        Professional Advantage Software Solutions, Inc. v. West Gulf
                            Maritime Association Inc.

Appellate case number:      01-15-01006-CV

Trial court case number:    2012-58827

Trial court:                151st Judicial District Court of Harris County

        On December 10, 2015, appellant, Professional Advantage Software Solutions,
Inc., filed an emergency motion to stay the trial court proceedings. Appellee, West Gulf
Maritime Association Inc. filed a response to the emergency motion. By order dated
December 15, 2015, we denied the emergency relief. On December 22, 2015, appellant
filed a motion for rehearing en banc. Appellee filed a response to the motion for
rehearing en banc. After further consideration, we grant appellant’s request for
temporary relief and stay all trial proceedings until further orders of this Court. See TEX.
R. APP. P. 29.3. The motion for rehearing en banc is denied as moot.


       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Panel consists of Chief Justice Radack and Justices Massengale and Brown.

Date: December 31, 2015